—In an actionby a bailor to recover damages for breach of a contract of carriage, plaintiff appeals from an order of the Supreme Court, Queens County, dated March 28, 1979, which denied its motion for summary judgment and for an assessment of damages. Order reversed, on the law, with $50 costs and disbursements, motion granted, and action remanded to Special Term for an assessment of damages. The defendant-respondent had been continuously warehousing and trucking property for 19 years. It operated its own fleet of trucks for this purpose until 1973 and thereafter retained other carriers to continue this service. The defendant rendered trucking services for clients numbering between a half dozen and two dozen in the fields of appliances and other commodities. It was, therefore, a common carrier as a matter of law (see Meridian Knit Finishers v Rosen Trucking Co., 61 AD2d 793). This conclusion is consistent with defendant’s certificate of incorporation, the terms set forth in its bills of lading, and the exercise of supervision and control over the carriers by the defendant. As a common carrier, defendant is responsible for the losses plaintiff, as bailor, suffered when the delivery truck was hijacked. Lazer, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.